STATE OF IOWA, Appellee,
v.
JENNIFER LYNN SCHULER, Appellant.
No. 07-0954.
Supreme Court of Iowa.
Filed September 4, 2009.
Mark C. Smith, State Appellate Defender, and Nan Jennisch, Assistant State Appellate Defender, for appellant.
Thomas J. Miller, Attorney General, Elisabeth S. Reynoldson, Assistant Attorney General, Thomas J. Ferguson, County Attorney, and James Katcher, Assistant County Attorney, for appellee.
PER CURIAM.
In 2007 the defendant, Jennifer Lynn Schuler, was convicted of willful injury causing serious injury. She now appeals alleging that her conviction was predicated on erroneous jury instructions. Schuler asserts that the instruction for willful injury causing serious injury failed to set forth the elements of the crime as established by Iowa Code section 708.4(1) (2005). Specifically, she alleges that the instruction impermissibly lowered the State's burden of proof by requiring it to prove only that the victim "sustained" a serious injury instead of demonstrating that her actions "caused" a serious injury.
This same issue was addressed in a companion case decided today, State v. Schuler, ___ N.W.2d ___ (Iowa 2009). Based on the reasoning contained in Schuler, the defendant's conviction is reversed, and the case remanded to the district court for a new trial.
REVERSED AND REMANDED.
All justices concur except Streit, J., who takes no part.